DETAILED ACTION

Status of Claims
Claims 22-24, 26-27, 32-42, 44-45 is/are pending.
Claims 22-24, 26-27, 32-42, 44-45 is/are rejected.
Claims 1-21, 28-31, 43 was/were previously cancelled by Applicant.
Claim 25 is/are cancelled in the Claim Amendment filed 07/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 22-24, 26-27, 32-42, 44-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
YAMAMOTO ET AL (US 2004/0014883),
in view of LORCKS ET AL (US 6,096,809),
and in view of HAYES (US 2005/0027098),
and in view of EL-AFANDI ET AL (US 5,849,401),
 	and in view of ULLMANN’S ENCYCLOPEDIA OF INDUSTRIAL 
CHEMISTRY (ULLMANN’S 1998),
and in view of JOLLIFFE (US 5,429,785) or KONG (US 2003/0039775),
and in view of SUZUKI (US 4,151,245),
as stated in the previous Office Action mailed 03/18/2021.
	YAMAMOTO ET AL discloses a process of forming oriented biodegradable polyester films with typical thicknesses of 8-1000 microns, wherein the oriented biodegradable films are formed by conventional film forming methods (e.g., but not limited to, blown film extrusion utilizing a bubble, etc.), followed by monoaxial or biaxial stretching at typical stretch ratios of 1:2 to 1:10 in the longitudinal direction (and 1:2.5 to 1:10 in the transverse direction) at temperatures of 0-100°C (in particular, 20-60°C), wherein stretching generally occurs at temperatures above the glass transition temperature Tg of the biodegradable film.  The biodegradable films comprise aliphatic-aromatic copolyesters derived from aromatic dicarboxylic acids (e.g., terephthalic acid, etc.), aliphatic dicarboxylic acids (e.g., adipic acid, azelaic acid, sebacic acid, etc.), and diols (e.g., 1,4-butanediol, etc.), wherein the biodegradable films also include additional polymeric components (e.g., starch, etc.) and optional additives.  but not limited to, 30ºC or more).  The oriented biodegradable film is suitable for use in packaging applications. (entire document, e.g., paragraph 0017, 0019, 0026-0027, 0034-0069, 0143-0144, 0149-0156, 0159-0161, etc.)  
 	LORCKS ET AL discloses that it is well known in the art to form biodegradable blends comprising aliphatic-aromatic polyesters (e.g., derived from terephthalic acid, adipic acid and/or sebacic acid, and 1,4-butanediol; etc.) and starch, wherein the blends further contain plasticizers (e.g., glycerol, sorbitol, etc.), wherein the blends are suitable for forming films (e.g., via film blowing, etc.) in order to form readily processed, biodegradable, economically attractive film products from biorenewable resources. The reference further discloses that biodegradable films formed from such polyester/starch blends are useful in packaging or agricultural applications, as well as known hygiene and/or medical applications. (line 24-58, col. 2; line 58, col. 2 to line 34, col. 4; line 12, col. 6 to line 30, col. 6; line 35-68, col. 11; claim 1; etc.) 
	HAYES ‘098 discloses that it is well known in the art that blown film process(es) have well recognized benefits (e.g., ease of changing film width and thickness, elimination of edge and edge effects, etc.)  The reference further discloses that it is well known in the art to form and orient polyester-based films in separate steps -- e.g., by first quenching an extruded blown film, followed by inflation to impart orientation at temperatures above the Tg of the film.  The reference further discloses that biaxial orientation of polyester-based films generally provides increased tensile strength, flexibility, toughness, and other physical properties, compared to non-oriented films.  (paragraph 0009-0012, 0049, 0057-0059, 0065-0066, 0069-0070, etc.)

	ULLMANN’S 1998 discloses that it is well known in the art that stretching or orientation of polymeric films generally increases the ultimate strength and modulus of elasticity. (section 2.3, etc.)
	JOLLIFFE discloses that it is well known in the art that stretching a thermoplastic film (e.g., polyester, etc.) typically improves various physical properties, including tensile strength and modulus of elasticity. (line 21-14, col. 1; etc.)
	KONG ‘775 discloses that it is well known in the art that biaxially stretching a biodegradable polyester-type film typically improves a variety of physical properties (e.g., tensile strength, flex-crack resistance, tear strength, elongation, impact strength, cold strength, etc.) compared to non-oriented films. (paragraph 0060, etc.)
	SUZUKI ‘245 discloses that it is well known in the art that molecularly oriented thermoplastic films (e.g., polyester films, etc.) generally have desirable mechanical properties such as high tensile strength, wherein the molecular orientation can be accomplished by “cold” stretching at temperature substantially (e.g., 50 ºC or more) below the softening temperature of the thermoplastic (e.g., but not limited to, as low as 40 ºC). (line 13-21, col. 1; line 5-23, col. 3; line 17-18, col. 6; etc.)

	Further regarding claims 22-24, 26-27, 32-33, 36-41, one of ordinary skill in the art would have utilized well known methods of forming oriented films (e.g., forming a film by bubble blowing methods, quenching or cooling the film, followed by stretching the film in one or more directions at temperatures above the Tg of the film as suggested in HAYES ‘098 and EL-AFANDI ET AL ‘401) to form relatively thin oriented biodegradable films in accordance with YAMAMOTO ET AL depending on availability of pre-existing equipment and other well recognized manufacturing considerations (e.g., ease of modifying the dimensions and thickness of the films for specific applications, reduction of waste from edge effects typically associated with flat film production methods, etc.) as suggested in HAYES ‘098 and EL-AFANDI ET AL ‘401.
 	Further regarding 22, 26, 42, for aliphatic-aromatic copolyesters and starch blends with low Tg values (e.g., less than 0ºC), one of ordinary skill in the art would have stretched said films at temperatures at the lower end of the temperature ranges disclosed in YAMAMOTO ET AL (e.g., less than 40ºC or less than 30ºC), which are, while being sufficiently higher than the Tg of the copolyester / starch blends to permit effective film stretching, are also low enough to reduce thermal damage and/or hydrolysis-related degradation during processing.
not require the presence of void-creating fillers or other additives which might reduce a film’s tensile properties upon stretching); the Examiner has reason to believe that biodegradable films formed from aliphatic-aromatic polyesters and starch blends as suggested in LORCKS ET AL which are oriented in accordance with YAMAMOTO ET AL (i.e., stretched at temperatures as low as 0°C (in particular, 20-60°C) and typical stretch ratios of 1:2 to 1:10 in the longitudinal and/or transverse direction(s) so as to induce molecular orientation) would generally exhibit at least some degree of increase or improvement in tensile strength properties (e.g., ultimate tensile strength, yield strength, etc.) compared to the same films which are non-oriented as recited in claims 22, 42; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Further regarding claim 26, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, it has been held that a prime facie case of obviousness exists where the claimed range do not exactly overlap with the range disclosed in the prior art, but are close. (see MPEP 2144.05 (I))  YAMAMOTO ET AL discloses stretching temperatures as low as 0ºC (preferably at low as 20ºC), with the stretching temperature typically being above the Tg of the non-limiting example of a post-film-formation process in YAMAMOTO ET AL discloses stretching at temperature as low as 30ºC, which overlaps with the upper endpoint of 30ºC recited in claim 26.  
	Regarding claim 34, it is well known in the art that films formed by film blowing via a bubble typically are tubular.
 	Regarding claim 35, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine layers comprising aliphatic-aromatic polyester / starch blends in accordance with YAMAMOTO ET AL with other biodegradable film layers as additional starch-based layers in order to obtain combinations of biodegradability, mechanical, and/or other physical properties which can be readily tailored for specific applications.
	Regarding claim 36, one of ordinary skill in the art would have fed a cooled blown film directly (i.e., in-line) into the stretching process in order to reduce unnecessary film handling (e.g., winding, etc.) and storage. 
	Further regarding claims 42, 44-45, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate effective amounts of known additives such as plasticizers as suggested in LORCKS ET AL in order to improve processibility and/or to prevent tearing during stretching.

Claims 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	YAMAMOTO ET AL (US 2004/0014883), in view of LORCKS ET AL (US 6,096,809), and in view of HAYES (US 2005/0027098), and in view of EL-AFANDI ET AL (US 5,849,401), and in view of ULLMANN’S ENCYCLOPEDIA OF INDUSTRIAL CHEMISTRY or KONG (US 2003/0039775), and in view of SUZUKI (US 4,151,245).
 	as applied to claim 22 above,
and further in view of WNUK ET AL (US 5,391,423),
as stated in the previous Office Action mailed 03/18/2021.
 	WNUK ET AL ‘423 discloses that it is well known in the art to utilize conventional film forming methods such as blown film extrusion (via bubble film blowing) methods to form single layer and multilayer biodegradable films comprising biodegradable aliphatic-aromatic copolyester and starch materials. WNUK ET AL ‘423 further discloses that the films produced by bubble blowing processes are typically in tubular form. WNUK ET AL ‘423 further discloses that it is well known in the art to form laminates from layers of different biodegradable polymers (e.g., aliphatic-aromatic polyesters, starch, etc.) in order to obtain films with desirable combinations of biodegradability, mechanical, and/or other physical properties for various articles (e.g., diapers, packaging film, etc.). WNUK ET AL ‘423 further discloses that it is well known in the art to utilize biodegradable films in a variety of hygiene, medical, and/or packaging (e.g., bags, etc.) applications.  (line 9-16, col. 1; line 40, col. 5 to line 43, col. 6; line 45, col. 6 to line 30, col. 7; line 4, col. 14 to line 25, col. 15; line 55, col. 16, to line 10, col. 17; line 41, col. 22 to line 15, col. 23; etc.) 
 	Regarding claims 34-35, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine layers comprising aliphatic-aromatic polyester / starch blends in accordance with YAMAMOTO ET AL with other biodegradable film layers as suggested in WNUK ET AL ‘423 in order to obtain combinations of biodegradability, .


Response to Arguments
Applicant's arguments filed 07/18/2021 have been fully considered but they are not persuasive.
 	(A) Applicant argues that YAMAMOTO ET AL “teaches carrying out the stretching at a temperature from 30ºC, preferably from 50ºC, up to 80ºC or 95ºC” which is allegedly “not the “cold” stretching process according to the present claims”.  However, the teachings of a reference are not limited to working examples or preferred embodiments. Furthermore, the mere expression of preferred temperatures does not constitute a clear teaching away from other temperatures also disclosed as suitable or usable in the reference.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In the present instance, YAMAMOTO ET AL clearly discloses stretching biodegradable polyester films at temperatures ranging from 0 to 100ºC (which fully overlaps the recited range of 15 to 40ºC of claim 22 and the recited range of 20 to 30 ºC of claim 26), and in particular temperatures ranging from 20 to 60ºC (which substantially overlaps the recited range of 15 to 40ºC of claim 22 and fully overlaps the recited range of 20 to 30 ºC of claim 26). 

MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]

* * *

I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.

* * * 

While the Applicant further argues that “claim 26 provides for stretching at a temperature of 20 to 30ºC.”, the lower endpoint of the temperature range disclosed in the preferred (but non-limiting) embodiment (i.e., 30ºC) overlaps the upper portion of the recited range of 15 to 40ºC of claim 22 and furthermore overlaps the upper endpoint of the recited range of 20 to 30 ºC of claim 26. 
in particular temperatures ranging from 20 to 60ºC (which substantially overlaps the recited range of 15 to 40ºC of claim 22 and fully overlaps the recited range of 20 to 30 ºC of claim 26).  Applicant has not provided evidence of criticality or unexpected results commensurate in scope with the present claims with respect to the recited range of stretching temperature. 
	(B) Applicant argues that YAMAMOTO ET AL “is not looking to improving mechanical properties such as tensile strength, yield strength, modulus and puncture resistance” but rather “to improve transparency, adhesion, and antifogging properties”.  However, there is no indication in YAMAMOTO ET AL that the observed increased transparency, improved adhesion, and/or improved antifogging properties of the YAMAMOTO ET AL films are solely caused by and/or the sole motivation for orienting said films.   Such enhanced properties (e.g., increased transparency, improved adhesion, and/or improved antifogging properties) can be reasonably attributed at least in part to the composition of the biodegradable polyester films and/or the use of known performance-enhancing additives.  Rather, in view of ULLMANN’S 1998 and JOLLIFFE (or KONG ‘775) and SUZUKI ‘245 
	(C) Applicant argues that LORCKS ET AL fails to disclose or suggest the recited film stretching method. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). LORCKS ET AL is cited to illustrate known film-forming compositions containing biodegradable aliphatic-aromatic polyesters and starch.
	(D) Applicant acknowledges that HAYES ‘098 discloses well-known and generally utilized (i.e., conventional) conditions and processes for film manufacturing.
	(E) Applicant argues that EL-AFANDI ET AL ‘401 “does not mention the possibility of subsequently orienting the film, namely of orienting the film by a method other than the film blowing method.”  However, while Applicant acknowledges that EL-AFANDI ET AL ‘401 states that cast films “may be subsequently oriented, either uniaxially or biaxially, using conventional equipment….”, Applicant neglects to include the following portion “conventional Encyclopedia of Polymer Science And Engineering….” (EL-AFANDI ET AL ‘401, line 64, col. 19 to line 2, col. 20).
 	Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular means or apparatus for stretching the claimed film) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	(F) Applicant argues that SUZUKI ‘245 only “discloses stretching a film by means of the calendar process”.  However, the reference is cited to illustrate the well-known effects and benefits (e.g., high tensile strength, high flexibility, etc.) commonly associated with the molecular orientation (via stretching, including “cold stretching”) of thermoplastic polymer films.  Additionally, it is clear from the reference that SUZUKI ‘245 allows for at least a portion of the film orientation to occur by applying tension force between the calendaring rolls and a 
 	Applicant further argues that SUZUKI ‘245 only “teaches stretching films made of polyvinylidene fluoride (Ex. 1), isotactic polypropylene and low-density polyethylene (Ex.2 and 3). None of these polymers is biodegradable”.  However, the teachings of a reference are not limited solely to the working Examples in the reference, but the disclosure as a whole.  See MPEP 2123.  While the reference does not explicitly mention biodegradable polymers, SUZUKI ‘245 makes reference to films or sheets made from polyesters as an example of a “thermo-softening high molecular film” which can benefit from molecular orientation.  Therefore, one of ordinary skill in the art would reasonably expect that the general statements in SUZUKI ‘245 with respect to well-known effects and benefits (e.g., high tensile strength, high flexibility, etc.) commonly associated with the molecular orientation (via stretching, including “cold stretching”) of thermoplastic polymer films would be applicable to thermoplastic polyester films in general, which encompasses both non-biodegradable and biodegradable polyester films. 
 	(G) Applicant argues that ULLMANN’S fails to disclose or suggest the recited temperature of film stretching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). ULLMANN’S is cited to illustrate well-known effects and benefits (e.g., improved ultimate strength and/or modulus of elasticity, etc.) commonly associated with stretching-induced molecular orientation of polymer films.

  	However, while the Capuzzi Declaration slightly expands the showings of unexpected results, the present claims are still substantially broader in scope than the evidence of unexpected results and/or criticality provided by the specification for the reasons discussed in detail below.
 	It is also noted that while the Capuzzi Declaration provides additional evidence of unexpected results from the recited method, the Capuzzi Declaration cannot be used as support for expanded compositional ranges since the materials used in the Capuzzi Declaration is not part of the disclosure as originally filed.
	While the showings in the specification provide limited evidence of improved mechanical properties, Applicant has not provided probative evidence of unexpected results or criticality commensurate in scope with the present process claims -- for example, but not limited to: the amount and/or type of polyester; the amount and/or type of starch; the amount and/or type of plasticizer; and/or the presence of other components or additives; etc.
 	(I) Applicant argues that the specification provides evidence of unexpected results (i.e., improvements in mechanical properties such as ultimate tensile modulus and yield strength, 
 	In view of Applicant’s repeated assertions and heavy emphasis on the unexpected and surprising nature of the improvements in mechanical properties allegedly resulting from the claimed process; the very limited showing provided by Applicant in the specification cannot be reasonably extrapolated over the entire scope of the present process claims, especially when the present process claims are relatively broad with respect to the composition of the biodegradable film -- for example, but not limited to: 

• the type of biodegradable aliphatic-aromatic polyester (AAPE) in the biodegradable film composition -- Applicant has not provided evidence that the relied upon unexpected results (i.e., improvements in certain physical properties such as ultimate tensile modulus and yield strength, in combination with retention of other physical properties such as elastic modulus and puncture strength) would be present if biodegradable AAPE resins which differ from the PBAT containing 47% terephthalate units and 53% adipate units used in the Examples in the specification (and presumably the Capuzzi Declaration) are used in the claimed method.  (It is further noted that the specification fails to clearly indicate whether the stated percentage of terephthalate and adipate in the PBAT used in Applicant’s Examples are based on weight% or mol%, which makes the composition of the PBAT used in the Examples somewhat ambiguous because adipic acid and terephthalic acid have different molecular weights (~146 g/mol and ~166 g/mol, respectively)). 
 	Biodegradable AAPE resins derived from the recited combination of terephthalic acid, one or more of the recited aliphatic dicarboxylic acids (other than adipic acid), and 1,4-butanediol can exhibit significant differences in Tg and/or crystallization characteristics compared to PBAT 
 	Similarly, PBAT resins containing terephthalate units and adipate units in significantly differing ratios (e.g., a PBAT copolyester derived from 5-20 mol% terephthalic acid and 95-80 mol% adipic acid; a PBAT copolyester derived from 95-80 mol% terephthalic acid and 5-20 mol% terephthalic acid; etc.) from commercially available PBAT resins such as ECOFLEX or EASTAR BIO  and/or having materially different molecular structures (e.g., a branched PBAT copolyester, as compared to a substantial linear PBAT copolyester) would be reasonably expected to exhibit materially different Tg values and/or crystallization behavior and/or response to orientation -- for example, see MATSUMURA ET AL (US 2004/0132920), which discloses that it is well known in the art that the presence of aromatic dicarboxylic acids such as terephthalic acid generally increase the Tg of polyesters, while the presence of long chain aliphatic dicarboxylic acids (e.g., sebacic acid, etc.) tend to reduce the Tg of polyesters; ANNAN ET AL (US 2004/0247807), which discloses that it is well known in the art that the presence of aromatic groups increase the Tm and Tg of a copolyester resin.
  	In view of the potentially wide range of Tg values, molecular structure, and/or other physical characteristics which can result from the use of aliphatic dicarboxylic acid (s) and/or ratios of terephthalate units and aliphatic dicarboxylate units which are encompassed by the present claims, but which differ from the specific PBAT resin (containing 47% terephthalate and 

• the amount of biodegradable aliphatic-aromatic polyester (AAPE) in the film -- Applicant has not provided evidence that the relied upon results (i.e., improvements in certain physical properties such as ultimate tensile modulus and yield strength, in combination with retention of other physical properties such as elastic modulus and puncture strength) would be present if the recited biodegradable AAPE resins are used in amounts which differ significantly (e.g., 1 wt% or 25 wt% or 40 wt% or 90 wt%, etc.) from the ~61-64 wt% used in the Examples in the specification and the Capuzzi Declaration are used in the biodegradable film, since it is reasonable to expect that the amount of the biodegradable AAPE resin in the biodegradable film composition would materially affect the physical properties of said film upon orientation at the recited temperatures, particularly when the present claims uses the open term “comprising” with respect to the composition of the recited biodegradable film (i.e., the recited components can be present in any amount as long as they are present in amounts greater than 0 wt%).  Applicant has not provided any persuasive evidence that the very limited showings of unexpected results provided by the two biodegradable film compositions used in the Examples in the specification and the Capuzzi Declaration can be reasonably extrapolated to different amounts of the recited biodegradable AAPE resin, particularly in view of Applicant’s repeated assertions with respect to the unexpected and unpredictable results from the claimed method.  

• the type of starch in the film -- Applicant has not provided evidence that the relied upon results (i.e., improvements in certain physical properties such as ultimate tensile modulus and yield 

• the amount of starch in the film -- Applicant has not provided evidence that the relied upon results (i.e., improvements in certain physical properties such as ultimate tensile modulus and yield strength, in combination with retention of other physical properties such as elastic modulus and puncture strength) would be present if the recited starch are used in amounts (e.g., 1 wt% or 10 wt% or 50 wt% or 80 wt%, etc.) which differ significantly from the ~25-30 wt% used in the Examples in the specification and the Capuzzi Declaration are used in the biodegradable film, since it is reasonable to expect that the amount of the starch materially affects the physical properties of said film upon orientation at the recited temperatures, particularly when the present claims uses the open term “comprising” with respect to the composition of the recited biodegradable film (i.e., the recited components can be present in any amount as long as they are present in amounts greater than 0 wt%).  Applicant has not provided any persuasive evidence that the very limited showings of unexpected results provided by the two biodegradable film composition used in the Examples in the specification and the Capuzzi Declaration can be reasonably extrapolated to different amounts of the recited starch, particularly in view of Applicant’s repeated assertions with respect to the unexpected and unpredictable results from the claimed method.  

• the amount and/or type of plasticizer in the film -- Applicant has not provided evidence that the relied upon results (i.e., improvements in certain physical properties such as ultimate tensile modulus and yield strength, in combination with retention of other physical properties such as 
 
• the amount and/or type of other components in the film -- Applicant has not provided evidence that the relied upon results (i.e., improvements in certain physical properties such as ultimate tensile modulus and yield strength, in combination with retention of other physical properties such as elastic modulus and puncture strength) would be present if significant amounts (e.g., 20 wt% or 30 wt% or 50 wt% or 80 wt%, etc.) of additional components besides the recited starch and biodegradable AAPE (e.g., inorganic and/or organic fillers, other biodegradable polymers with a wide range of Tg and/or chemical compositions, other non-biodegradable polymers, etc.) are present in the biodegradable film, particularly when the present claims uses the open term “comprising” with respect to the composition of the recited biodegradable film (i.e., the recited components can be present in any amount as long as they are present in amounts greater than 0 wt%).  The present claims allow for the use of biodegradable film compositions containing 1 wt% starch, 1 wt% biodegradable AAPE, and 98 wt% other biodegradable polymers and/or fillers in the recited process, while the Examples relied upon by Applicant utilize a very narrow range of compositions (i.e., approximately 25-30 wt% corn starch, approximately 61-64 wt% of PBAT containing 47% terephthalate and 53% adipate, up to about 6 wt% of PLA, and approximately 6-7.2 wt% plasticizer (e.g., glycerol, sorbitol, water)).  
 	In contrast, the Examiner has reason to believe that at least a certain minimal amount of starch and biodegradable AAPE resin is required in the biodegradable film in order to manifest the relied upon unexpected results upon orientation at the recited temperatures.  Applicant has not provided any persuasive evidence that the very limited showings of unexpected results provided in any amount (regardless of how small, as long as some of the recited biodegradable AAPE resin is present) and the recited biodegradable AAPE in any amount (regardless of how small, as long as some starch is present) and other components in any amount (regardless of how large, as long as some starch and some of the recited biodegradable AAPE resin is present) particularly in view of Applicant’s repeated assertions with respect to the unexpected and surprising results from the claimed method.  

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, when viewed in the best light, Applicant provides limited showings of unexpected results (i.e., improvements in mechanical properties such as ultimate tensile modulus and yield strength, while maintaining or increasing elastic modulus and puncture strength) from the recited method based on a limited range of biodegradable film compositions (i.e., approximately 25-30 wt% corn starch, approximately 61-64 wt% of PBAT containing 47% terephthalate and 53% adipate, up to about 6 wt% of PLA, and approximately 6-7.2 wt% plasticizer (e.g., glycerol, sorbitol, water)).  Furthermore, the limited evidence of unexpected results from the single film composition used working Example in the specification and the single film composition used in the Example in the Capuzzi Declaration cannot be reasonably extended over the entire scope of the present claims, which are substantially broader than the two biodegradable film compositions used in the working Examples and the Capuzzi Declaration.
reasonably representative range of polymer compositions (e.g., containing different amounts and types of starch and/or different types and/or amounts of AAPE resins, etc.) encompassed by the present claims. 
 	(J) Applicant argues that the evidence provided in the specification (i.e., with respect to the unexpected improvements in and retention of certain mechanical properties exhibited by the NFOIU films produced using the claimed method at 15°C, 23°C, and 45°C) combined with the Capuzzi Declaration is sufficient to establish the existence of comparable unexpected results over the entire range of biodegradable film compositions encompassed by the present claims.  
 	While Applicant has previously asserted that there is no reason to believe that the relied upon unexpected effects is dependent on one specific composition, Applicant’s argument is unpersuasive.  In particular, both YAMAMOTO ET AL and EL-AFANDI ET AL ‘401 indicate that the lower limit of suitable stretching temperatures for a given film composition is in general heavily dictated by the Tg of the film being oriented.  Furthermore, it is well known in the art that the Tg of a polymeric film composition is strongly dependent on the composition forming said film (with the Tg of a binary blend typically falling between the Tg values of the individual components).  While some commercially available aliphatic-aromatic copolyesters such as PBAT has a typical Tg of -30°C or less, different types of butanediol-based AAPE resins (e.g., derived from non-adipic acid aliphatic dicarboxylic acids and/or containing aliphatic 
 	Therefore, in view of the clear evidence in the prior art that the orientation characteristics of polymeric films is strongly affected by and dependent upon the composition of said polymeric films, Applicant’s previous arguments that the relied upon unexpected improvement in mechanical properties associated with the claimed process are wholly independent of the 

MPEP 716.01(c)    Probative Value of Objective Evidence [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


I.    TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


II.    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 

	(K) As conceded by Applicant, decisions regarding patentability other jurisdictions are not binding on the USPTO, particularly when different and/or additional prior art references are cited or relied upon in the present prosecution.
	(L) Applicant argues that the rejections of claims 34-35 under 35 U.S.C. 103(a) rely on the same references cited in the rejections of claims 22-24, 26-27, 32-42, 44-45 under 35 U.S.C. 103(a), except with the addition of JOLLIFFE (or KONG ‘775).  However, JOLLIFFE (or KONG ‘775) were also cited upon in the rejections of claims 22-24, 26-27, 32-42, 44-45 under 35 U.S.C. 103(a).  The rejections of claims 34-35 under 35 U.S.C. 103(a) in the previous Office 
 	With respect to JOLLIFFE (or KONG ‘775), Applicant argues that the teachings JOLLIFFE (or KONG ‘775) do not remedy the alleged deficiencies of YAMAMOTO ET AL and LORCKS ET AL and HAYES ET AL ‘245 and EL-AFANDI ET AL ‘401 and ULLMANN’S 1998 and SUZUKI ‘245 because JOLLIFFE and KONG ‘775 use stretching temperatures which are substantially higher than the 15 to 40ºC recited in claim 22.  However, either JOLLIFFE or KONG ‘775 are cited to provide evidence regarding the well-known effects and benefits (e.g., improved tensile strength, improved modulus of elasticity, etc.) commonly associated with the stretching and orientation of thermoplastic polymer films.  Applicant has not provided objective evidence that the benefits and improvements commonly associated with film stretching in general (as disclosed in JOLLIFFE or KONG ‘775) would not be present (to at least some degree) in the biodegradable polyester films stretched in accordance with YAMAMOTO ET AL (e.g., at temperatures as low as 0ºC or as low as 20ºC).
 	(M) Applicant has not provided objective evidence that biodegradable films formed from aliphatic-aromatic polyesters and starch blends as suggested by LORCKS ET AL which are oriented via known methods (e.g., in accordance with YAMAMOTO ET AL, stretching at temperatures as low as 0°C (in particular, 20-60°C) and typical stretch ratios of 1:2 to 1:10 in the longitudinal and/or transverse direction(s) so as to induce molecular orientation) would not exhibit increase (however small) in ultimate tensile strength and yield strength relative to non-oriented films of the identical composition.
 	In view of the cited references ULLMANN’S 1998 and JOLLIFFE (or KONG ‘775) and SUZUKI ‘245 (either individually or cumulatively) and their evidence with respect to the general .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 20, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787